Citation Nr: 1022920	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1956 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in December 2009.  A transcript of the 
hearing is of record.

The issues of whether new and material evidence has been 
sufficient received to reopen claims for service connection 
for back, bilateral shoulder, and bilateral knee disorders, 
and the issue of entitlement to service connection for a neck 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence that the Veteran's teeth extractions 
during service were the result of the loss of substance of 
the body of the maxilla or mandible through trauma or disease 
such as osteomyelitis, and there is no evidence to support a 
finding that the Veteran's teeth extractions during service 
were the result of service trauma.


CONCLUSION OF LAW

Residual dental disability arising out of missing teeth 
during service is not subject to service connection for VA 
compensation and treatment purposes.  38 U.S.C.A. §§ 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.160, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that, because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran contends that he is entitled to compensation for 
having teeth pulled during service.  A claim for service 
connection is also considered a claim for VA outpatient 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In 
this case, the RO addressed both types of benefits, and the 
Board has done likewise.  

The Veteran's entrance examination dated in August 1956 shows 
that he was missing some teeth, had some restorable teeth, 
and had some nonrestorable teeth.  In-service dental 
treatment records show that the Veteran had numerous teeth 
extracted beginning in 1956.  Records dated in November 1956 
indicate that the Veteran was fitted with dentures for all of 
his upper teeth.  His discharge examination dated in 
September 1958 confirms that his upper teeth were replaced by 
dentures.  

The Board would first like to point out that, although 
service connection may generally be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009)), an exception to the general rule 
is applicable to dental disabilities.  According to the 
statute and regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2009).  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a) (2009).

Thus, even though the evidence does support the loss of some 
teeth in service in the present case, in accordance with the 
statute and regulation, service connection may not be 
established for compensation purposes for missing or damaged 
teeth.  The Board finds, therefore, that entitlement to VA 
compensation benefits for dental disorder arising out of the 
Veteran's missing teeth is not shown as a matter of law.

In this regard, the Board acknowledges that service 
connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible due to trauma or disease such 
as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(2009).  However, the medical evidence does not show that the 
Veteran in the present appeal experienced any damage to his 
maxilla or mandible during service, and therefore, 
entitlement to compensation benefits for the loss of the body 
of the maxilla or mandible is also not shown.

With respect to service connection for a dental disorder for 
VA treatment purposes, the Board's review of the record does 
not reveal any evidence to support a finding that the 
Veteran's teeth extractions in service were the result of 
service trauma so as to constitute a service-connected 
noncompensable dental condition or disability under 38 C.F.R. 
§ 17.161.  In this regard, while 38 C.F.R. § 17.161(c) would 
also allow for Class II(a) benefits based on a finding that 
the Veteran's in-service teeth extractions were the result of 
combat wounds, neither the Veteran nor his service 
representative have made such a contention and the record 
contains no evidence of such a causal relationship.

In this regard, the Board notes that the General Counsel for 
VA issued an opinion in which it was held that for purposes 
of determining Class II(a) eligibility for dental care under 
38 C.F.R. § 123(c) (now 38 C.F.R. § 17.161(c) (2009)), the 
term "service trauma" did not include the intended effects 
of treatment provided during the Veteran's military service.  
VAOPGCPREC 5-97 (1997).  This General Counsel Opinion is 
binding on the Board, which is constrained to follow its 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

It should also be noted that "Class I" benefits are only 
warranted where there is evidence that the removal of teeth 
was due to damage to either of the jaws.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes or VA 
treatment as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
4216 (1994).  


ORDER

Entitlement to service connection for a dental disorder is 
denied.


REMAND

At the December 2009 hearing, the Veteran testified about 
receiving pertinent VA treatment as well as relevant medical 
care from G.F, M.D.  The RO sent a request for records to Dr. 
G.F., but the request was returned as undeliverable.  The 
Veteran testified that he can obtain the records from Dr. 
G.F. himself.  

The Veteran also testified that he received treatment at the 
Wilmington, Delaware VA Medical Center (VAMC) since 
approximately 2006 or 2007; at the Philadelphia VAMC for 
about four years beginning approximately in 2002 or 2003, 
prior to his treatment at the Wilmington VAMC; and at the 
Georgetown, Delaware, VA Outpatient Clinic since 
approximately 2008.  None of those records have been 
obtained.  

Further, no VA examination was obtained to determine whether 
the Veteran has a neck disorder related to his military 
service.  The Veteran testified about injuries related to 
carrying heavy packs and sleeping in foxholes during  cold 
weather.  On remand, the Board finds that a VA examination 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of back, 
shoulder, knee, and neck treatment that 
the Veteran may have received at the 
Wilmington, Delaware VA Medical Center 
(VAMC) beginning in 2006; the 
Philadelphia, VAMC beginning in 2002; 
and the Georgetown, Delaware VA 
Outpatient Clinic beginning in 2008.  
If any such records identified by the 
Veteran are not available, he should be 
so informed, and notations as to the 
unavailability of such records and as 
to the attempts made to obtain the 
documents, should be made in the claims 
file.  All such available reports 
should be associated with the claims 
folder.  

2.  After obtaining the appropriate 
release of information forms, procure 
any records of post-service back, 
shoulder, knee, and neck treatment that 
the Veteran may have received from Dr. 
G.F.  If any such records identified by 
the Veteran are not available, he 
should be so informed, and notations as 
to the unavailability of such records 
and as to the attempts made to obtain 
the documents, should be made in the 
claims file.  All such available 
reports should be associated with the 
claims folder.  

3.  Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
diagnosed neck disorder.  The claims 
folder must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner is requested to obtain a 
detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed neck disorder 
is related to his military service.  

A complete rationale should be given 
for all opinions provided.  

4.  Ensure that the examination report 
complies with this remand and answers 
the questions presented in this Remand.  
If the report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5.  Thereafter, readjudicate the issues 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  The case 
should then be returned to the Board 
for further consideration, if otherwise 
in order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


